BROWN, J.
Defendant was convicted of manslaughter in the fourth degree in the circuit court of St. Louis City, for the act of feloniously stabbing and killing with a screw-driver, one Albert L. Reid, on April 28, 1909; and prosecutes this appeal from a judgment of that court imposing a punishment of nine months’ imprisonment in jail.
Defendant is an electrician and locksmith, while the deceased was a clothes-presser. The evidence on behalf of the State is to the effect that defendant was called upon to fix a door lock for deceased on April 28, 1909, and upon informing deceased that he could not fix the lock so as to make the key thereto work in a satisfactory manner, deceased became angry, and a fight immediately ensued. After clinching and scuffling a few seconds, during which no serious harm resulted to either combatant, deceased struck defendant a heavy blow on the nose with his fist, knocking him down; thereupon defendant arose and stabbed deceased in the left temple with a steel screw-driver with which he had been trying to fix the door lock. The screw-driver passed through the skull of deceased into his brain, and produced a mortal wound from which he died on the following day.
The defendant testified that deceased knocked him down three times, and' that he struck the fatal blow with the screw-driver just as he was rising the third time. The whole testimony leads us to believe that deceased brought on the fight by his domineering-remarks, while defendant was not as anxious to avoid *239the difficulty as a law-abiding man ought to have been under similar circumstances. Defendant and deceased were of nearly the same size. Defendant proved a good reputation as a peaceful and law-abiding citizen prior to this unfortunate occurrence.
Defendant complains that the evidence is not sufficient to support the judgment; that such a clear case of self-defense was proven as to warrant this court in discharging the defendant; and that the trial court' committed reversible error in instructing the jury that the screw-driver with which deceased was killed was a deadly weapon.
To our minds the evidence tending to prove defendant’s guilt was strong enough to carry the case to the jury and we are unwilling to disturb the judgment on the facts detailed by the witnesses. [State v. Mathews, 202 Mo. 143, l. c. 147.]
The complaint that the trial court ought to have submitted to the jury the issue of whether or not the screw-driver with which the fatal wound was inflicted was a deadly weapon, presents a more difficult problem. Whenever a mortal wound is inflicted with any weapon other than a gun, pistol, large knife or some other instrument generally known and classified as a deadly weapon, it is usually necessary for the court to submit to the jury, for its determination, the issue of whether or not the weapon used was of a deadly nature. [State v. Clancy, 225 Mo. 654; State v. Harris, 209 Mo. 423.]
However, in a case like the one at bar where the weapon used was of such a nature that defendant was able to drive it through the skull of an adult with one hand, at a single blow, and where the weapon was introduced at the trial, but no description of it is preserved in the evidence whereby this. court may know its size, length, weight or whether sharp or blunt at the point, we will assume that the learned trial judge *240did not err in telling the jury as a matter of law that it was a deadly weapon.
Finding no reversible error in the record, we affirm the judgment.
Kennish, P. J., and Ferriss, J., concur.